Grace, J.
(dissenting). The material facts in the case are as follows: The plaintiff sold defendant lot No. 7 of block No. 7 of .Tolley’s flat to Kenmare, North Dakota. The terms of the sale were expressed in a Avritten contract for deed, signed by both parties. The purchase price uvas $868.27, payable, $18.27 on February 15, 1916; $15 on or before March 15; and $15 on or before the 15th of each and every month thereafter until the whole sum was paid. The Avhole sum remaining due from time to time bore interest at the rate of 8 per cent per annum, payable on the 15th day of February, 1916, and on the 15th day of each and every month thereafter.
The vendee further agreed to pay the taxes and special assessments due at the time of the contract or to become due, commencing with the year 1915. . He defaulted in the payment of the sum due August 15, 1916, and the payment due on the 15th day of each and every month thereafter, and failed to pay the 1915 and 1916 taxes and the interest of the principal sum.
Plaintiff served a notice of the cancelation of the contract upon the defendant on the 28th day of November, 1917. It set forth the terms of the contract, the description of the lot, the default which had occurred in the contract, and the cancelation of the contract thirty days after the service of the notice. It does not appear that any payments Avere made after the service of the notice of cancelation by means of which the contract would be reinstated, and we assume there were none.
On the 30th day of April, the plaintiff served a notice upon the defendant, requiring him to remove from and vacate the premises in question within three days after the service of the notice upon him. The defendant did not remove from the premises.
On the 20th day of May, 1918, by a summons issued out of the justice court of John Lynch, J. P., the plaintiff commenced an action of unlawful detainer against the defendant. An affidavit of prejudice was filed against justice of the peace Lynch, and a change of venue demanded, which was granted, and the venue changed and transferred to the justice court of O. B. Davis.
Plaintiff filed proper written complaint in the action, setting forth the contract, its terms, the default, notice of cancelation, the notice to vacate and remove from the premises, and the failure of defendant to *289remove therefrom, and claimed the right of possession and restitution of the premises.
The case came on for trial in the justice court, C. B. Davis, J. P., presiding. The defendant then objected to the jurisdiction of the court to hear and determine the action, upon the grounds that the pleading showed defendant owns the premises in question, that the alleged cancelation of contract was insiifficient and illegal, that the title to the premises is at issue, and demanded that the action be transferred to the district coxirt. The motion was denied. The defendant then interposed an answer, in which he admits the allegations of the complaint, but especially denies that the contract has been canceled in any manner whatsoever, or that any other person, except himself, is the owner of the land, and specifically alleges that he is the owner of the land ■described in the complaint.
Judgment was entered in the justice court on the 12th day of June, 1918, in favor of plaintiff, from which the defendant appealed to the district court in Ward county, where the case was retried, and on the 24th day of March, 1919, a similar judgment was entered in plaintiff’s favor, awarding it the possession and restitution of the premises and its costs and disbursements.
Prom this judgment, the defendant has appealed to this court. The •only error specified is that the court erred in ordering the entry of judgment herein.
One of the principal questions presented in the case is the sufficiency and legality of the notice of cancelation. It is one drawn and served in accordance with the provisions of § 8122, Comp. Laws 1913, as amended by chapter 180 of the Laws of 1915.
Under the above section as amended, the cancelation becomes effective thirty days after the notice of cancelation is served upon the defaulting vendee. The fifteenth legislative assembly passed an act which became effective July 1, 1917, entitled “Redemption Land Contract.” This act is similar in language to chapter 180 of the Laws of 1915, which amended § 8122, with the single exception that it allows, the vendee six months after the service of the notice of cancelation upon him, in which to perform the conditions or provisions of the contract upon which the default occurred, and upon such performance provides *290for the reinstatement of the contract or other instrument, and provides that it shall remain in full force and effect the same as if no default had occurred.
The contract in question was executed, and was in force and effect prior to the act which became effective July 1, 1917, and the question presented for our consideration is, Which statute is applicable to the contract in question? The notice of cancelation having been served since the latest act became effective, should the notice have provided the contract would be canceled within six months after the service of the notice of cancelation upon the defendant in accordance with the terms of that law, or was it sufficient to give but thirty days’ notice of the cancelation as required by the amended Act of 1915 ?
We are of the opinion that the notice of cancelation should have been in accordance with the provisions of the law which became effective July 1, 1917.
The statutes under consideration, though they have no reference to actions or the time in which actions must be brought are nevertheless in the nature of statutes of limitations. Under either statute a period of time is specified after the service of the notice of cancelation, at the expiration of which, the cancelation becomes effective. In the 1915 Law, that period was thirty days; in the 1917 Law, it is six months.
That the legislature had authority to lengthen the time when cancelation should become effective, after the service of the notice, from a period of thirty days to a period of six months, there is not the least doubt, and, in doing so, the legislature would not impair any right of the respondent.
Statutes of limitation are constitutional, and do not impair the obligation of contracts, provided reasonable time is given within which to commence actions before the act takes effect. Hawkins v. Barney, 5 Pet. 457, 8 L. ed. 190; Wheeler v. Jackson, 137 U. S. 245, 34 L. ed. 659, 11 Sup. Ct. Rep. 76; Turner v. New York, 168 U. S. 90, 42 L. ed. 392, 18 Sup. Ct. Rep. 38; McCracken v. Hayward, 2 How. 608, 11 L. ed. 397.
The remedy upon a contract may be altered at will, by the state legislature, so long as reasonable provision for its enforcement is made. Antoni v. Greenhow, 107 U. S. 769, 27 L. ed. 468, 2 Sup. Ct. Rep. 91.
The legislature of a. state may modify existing remedies, and even *291substitute others without impairing the obligation of the contract, if a sufficient remedy be left, or another sufficient one be provided. Memphis v. United States, 97 U. S. 293, 24 L. ed. 920.
The existing remedy for the breach of the obligation of the contract may be changed without violating the contract clause of the Federal Constitution, so long as a substantial and efficacious remedy remains, even though the contract, so far as pertains to its obligation, may be of statutory origin. National Surety Co. v. Architectural Decorating Co. 226 U. S. 276, 57 L. ed. 221, 33 Sup. Ct. Rep. 17.
As we view the matter, chapter 151 of the Session Laws of 1917, in no manner contravenes § 10 of article 1 of the Federal Constitution.
The respondent maintains that the 1915 Law being in force at the time of the making of the contract, it became a part of it, and that, as a matter of right, he should be permitted to cancel the contract under the terms of that law.
As we view the matter, the respondent is confusing the subject of right with that of a procedural remedy.
Conceding that the procedural remedy to cancel the contract upon default by operation of law becomes a part of the contract, in the sense that, when a default has occurred, the procedural remedy, by cancelation, becomes operative, in this class of contracts, the procedural remedy which was effective at the time of the making of the contract is not necessarily the one which should be invoked when such default occurs, and it is desired to cancel the contract by reason thereof.
The procedural remedy which provides for the cancelation of a contract upon a default in its terms is, under any circumstances, harsh, and in the interest of justice should be liberally construed.
The law which fixed the time for the cancelation of the contract at thirty days after default and service of notice thereof does not confer a vested right in this class of contracts other than that the procedural remedy which is effective when such default occurs may he considered as within the contemplation of the contract. It should not be forgotten that the alleged right of cancelation of contract in this manner is neither an action nor a- proceeding at law. Neither is it a contract right in the sense that it confers a vested right. It is an arbitrary method only for the cancelation of the contract.
As it appears to us, no contract right of the plaintiff is impaired. *292If there is a right impaired at all, it is that of the defendant. At the time the defendant entered into the contract, and afterward, he had a legal and equitable vested claim to the property in question, which, except for the law we are considering, could be terminated only by an action in a court of equity. It is very questionable whether an arbitrary law, which defeats defendant’s right to have his rights determined in court, can be of any force or validity. A law which provides merely for a notice from the creditor to the debtor that, if ho does not pay the amount due upon the contract within thirty days, he, the creditor (and not a court) will cancel and terminate the contract.
The creditor, if he has this right, by a mere notice terminates and disposes of all the vendee’s rights in the contract, though the defendant has a vested right in the property, which is the subject of the contract, and also has a further right to have his rights therein determined by a court of competent jurisdiction and power.
The arbitrary cancelation of the contract upon notice is a law which, in its terms and operation, is almost wholly for the benefit of the creditor, and takes but little note of the rights of the debtor. It is a law which enables rapacious creditors, by a mere notice, to confiscate the equity of the vendeo in the land. If valid at all, it should receive a most liberal construction, and where such a law is amended, as in the present case, to grant the debtor a longer period of time within which to make payment after such notice of cancelation is served, it amounts to no more than giving the debtor part of the right which he otherwise possesses; that is, the right of having the contract canceled by a decree of a court of equity.
i Assume that A owned 320 acres of land and sold it to B for an agreed price of $20,000, payable $1,000 at the date of the contract, and $1,000 on the 1st day of December each year thereafter, until the whole amount was paid.
Assume further that B had, each year, made his payment until he had paid $19,000 upon the contract; that he defaulted in the payment-of the twentieth payment, or the last $1,000. Does it seem just and equitable that B should, upon a thirty-day notice of cancelation from the creditor, have all his admittedly vested rights and interests in the land completely wiped out by this mere notice of cancelation?
If B’s rights may be thus terminated, is it done by due process uf *293law? It is not enough to say that B, after the service of a notice of cancelation upon him, could have resorted to a court of equity to protect his rights; that is not the question. It is, whether B’s rights may be thus impaired, and valuable and vested rights taken from him without resort first having been had to a court of justice, where B, as well as A, would have his day in court, and where the court, under all the facts, circumstances, and equities of the case, could decree in equity what B should do .to make good his default, and how much time he should have in which to do it. It is not necessary to the decision of this case to decide any question, only which of two laws is applicable to this case.
We think the law, which became effective July 1, 1917, was the one under the provisions of which the plaintiff should have served his notice of cancelation. That law is reasonable in its terms; it protects every interest of the plaintiff. It, in fact, takes no light away from him. It is no different from a similar preceding law, to which we have referred, except that it gives the debtor a little more time in which to make good his default. It should, we believe, apply to the cancelation of all contracts where cancelation is sought to be effected, after the time the law became operative.
We are of the opinion that the notice of cancelation, under consideration in this case, is bad, as not having been served in compliance with the provisions of the law in question, which became effective July 1, 1917.